Title: From John Adams to Benjamin Waterhouse, 27 July 1819
From: Adams, John
To: Waterhouse, Benjamin



Dear Waterhouse.
Quincy July 27. 1819

Though my letter to you has the air of a Redimentack Eulogium—on friend Lancasters lecture—yet it was down right honest and sincere for I was really delighted and enlightened by that lecture—my letter is your property—and give you may give the Original, or a Copy to Mr Lancaster if you please
I hope soon to hear of your Marriage and to see you—and your elect precious, in our obscure town of Quincy— by the way since I have nothing better to write I will give you my toasts—given at the late Celebration, in our town of Quincy first. The memory of John Hancock born on yonder Spot pointing to the Cellar of the house in which he was born within one hundred roads of us the first Governor of the Commonwealth—and President of Congress on the day we Celebrate—Secondly—the Memory of Samuel Adams—another member of Congress on that day—another Governor of the Commonwealth whose Great Grand Father, and whose great, Great Grand father his buried in this Church yard within twenty rods of us—thirdly the memory of Josiah Quincy an Ardent Patriot an Eloquent Orator—whose Sepulchral monument is now in Sight from these Windows the father of our distinguished guest and Brother farmer—fourthly the Imortal memory of that mighty Monarch Massasoit as less Legitimate a Sovereign as any, in any holy  leag league Ancient or Mordern—who Sold the town of Braintree consisting of twenty seven thousand acres of Land to its White inhabitants—
I am as usual the Superanuated old dotard / your Constant friend

John Adams